ROSS, Circuit Judge
(dissenting). This was an action for damages for a serious injury sustained by a Japanese boy of about 18 years of age, named Jiro Harada, about 8 o;clock in the evening of October 4, 1898, at the crossing of Everett street and Railroad avenue in the city of Alameda. At this point are two tracks of the plaintiff in error running about east and west along Railroad avenue, — one called in the record the “North Track,” and the other the “South Track.” There is also at the intersection of the streets mentioned a railroad switch connecting the two tracks, and a number of frogs. At the intersection of the streets there is also a decided curve in the tracks. At the southeast corner of these streets is an electric light pole, to which there is attached an arm extending over the track, from which there was suspended an electric lamp, but whether or not it was lighted at the time of the accident is a matter of dispute in the evidence. About 245 feet from the crossing is a water tank, along which is a short side track, on which a train was standing. Still'further from the crossing and about 300 feet from the water tank was Park street station, at which Harada had alighted very shortly before his injury. At the water tank the train also stopped to let off a passenger. The switch referred to is between the tank and the Everett street crossing. When Harada was struck and injured by the train, he was crossing from the southeast to the northeast corner of Everett street and Railroad avenue, and in doing so had to, and did, cross both the north and south tracks of the company. He was struck just as he was leaving the north track; the train having, at the intersection of the streets, switched from the south to the north track. It is insisted on behalf of the defendant in error that the crossing in question was an extrahazardous one, and the complaint in the case alleges that it could only have been made safe by the railroad company stationing a flagman there to give warning to persons approaching or passing thereon, or by erecting gates or other obstructions along Everett street. It is further alleged in the complaint that the railroad company did not station any flagman at the crossing, nor erect any gate or other obstruction along Everett street, and 'that on the occasion of this injury there was no bell rung, nor whistle blown, nor other warning given of the approach of the train. The *385answer of the defendant admits that there was no flagman stationed at the crossing, and no gates or other obstructions erected across Everett street, and admits that on the occasion in question no whistle was sounded, but alleges that the bell on tbe engine was rung for a distance of 80 rods before reaching the crossing, and kept ringing continuously while crossing Everett street, and further alleges that it was not practicable for the defendant company to have maintained gates or other obstructions at the crossing in question,-and that under the laws of the state of California the defendant was not required to sound a whistle at this crossing, but only to ring its bell, -which it did. The answer further sets up contributory negligence on tbe part of tbe injured party. In respect to the alleged negligence of the defendant company the evidence given upon the trial was conflicting, and therefore, in view of the verdict, which was for the plaintiff, it must be assumed that the alleged negligence of the defendant was established. The real, and, indeed, the only, question in the case is whether or not the alleged contributory negligence of Harada is so conclusively shown as to require a reversal of the judgment. The question of the failure of the railroad company to post a flagman to give warning of the approach of its trains, or to erect gates or other obstructions along Everett street for a similar purpose, so much commented upon by counsel for the defendant in error, has no bearing on the real question for determination. Those questions, as well as the failure of the company to ring the bell or blow tbe whistle, go only to the alleged negligence of the railroad company, which, as has been said, must be assumed to have been established. It is unquestionably thoroughly established that ordinarily both negligence on the part of a defendant and contributory negligence on the part of a plaintiff are questions of fact to be passed upon by a jury. This has been held in cases almost without number. A late one in this court was Thompson v. Railroad Co., 35 C. C. A. 357, 93 Fed. 3.84. But the rale is quite as well settled that, where the undisputed evidence is so conclusive that the court would be compelled to set aside a verdict returned in opposition to it, it should withdraw the case from the consideration of the jury and direct a verdict. Elliott v. Rail way Co., 150 U. S. 245, 14 Sup. Ct. 85, 37 L. Ed. 1068; Railroad Co. v. Freeman, 174 U. S. 379, 19 Sup. Ct. 763, 43 L. Ed. 1014. The evidence of Harada himself shows him to be a bright young man, and it is not claimed that either his sight or hearing was in any way impaired. His account of the accident is given in this extract from his testimony: •
“My age is 18 years. I live in Alameda, and have heen a resident of Alameda for about three years. By occupation I a,m a self-supporting student. In the month of October, 1898, I was a self-supporting student. At that time I was living in Alameda, on the corner of Lafayette and Encinal avenue. On the evening of the 4th of October, 1898, I was at Mrs. Phillip’s house, at the corner of Lafayette and Encinal avenue. I left her house a little bit before half past 7 p. m., and went to Willow station, where I took the train, ■went into the first coach, and sat in the first seat. This was the broad-gauge road. Mr. Sato was in the seat with me. I alighted at Park street station. We arrived there at about ton minutes to 8 o’clock. In alighting from the car I -went from the first door, and from the right-hand step. I alighted at about Foley street, and got down from the right-hand step of the *386coach and walked up along Railroad avenue, parallel to the track, with my friend Sato. I arrived at the southeast corner of Everett and Railroad avenue, and just where the electric pole stands. I stopped there and looked at both sides and listened. To the right I saw darkness. To the left I saw the headlight of an engine. I could not exactly judge whore the engine was standing, the headlight of which-1 saw. I thought it was a little beyond the water tank. I heard the same sound that the engine was making when X alighted from the coach at the station. I heard no sign of the approaching train; no bell was ringing; no whistle; so I thought myself safe, and I started to cross from the southeast corner to the northeast corner of Everett and Railroad aVenue. Just when I crossed the second rail of the upper track I heard some puffing of an engine, and the rumbling suund of an approaching train. I looked in the direction, and I saw a train was coming. In the darkness I could not exactly locate the position, but 1 thought it was about opposite the water tank, or a little nearer to me; that is to say, between the water tank and Everett street, on the upper or right-hand track. I thought the coming train was on the upper track, because I knew I left the train at the station on the upper track. As I arrived at the station I saw another train stationary on the lower track at the station. That led me to think that this coming train was not on the left-hand track. I saw a train stationary on the lower track. The engine was pointed in the direction of the mole toward the west; that is to say, when I alighted at the Park street station. I left the train from which I alighted on the upper track, so I thought the coming train- — -that is, the one that was coming in my direction — was on the upper track. Therefore I thought myself safe, because I had just crossed the upper track. I kept on crossing, and crossed the last rail of the lower track, and was one foot on the cement sidewalk, when no bell was ringing, no whistle blown, but the rumbling sound of the coming train made me look in this direction whence it came, when I saw the engine was upon'me, and so near that I had'no time to escape, and I was struck. My foot was on the pavement of the sidewalk. When I was struck I had crossed the last rail of the lower track, and one foot was on the pavement of the sidewalk. The other foot was on the ground between the rail and the sidewalk.”
On cross-examination he testified, among other things, as follows:
“Q. Did you notice whether or not the first track you crossed was covered with mud and dirt? A. I think it was not. It was plain to me. It was medium dark. I know what is considered there as the south track. That is the lower track, as I refer to it, — the first one that I crossed. I did not notice that this track was covered with mud and dirt. I saw it when I crossed -it. I saw the rails. When we went out of the ears at Park street station a few people went ahead of us, and I walked with Mr. Sato. Mr. Sato walked with me up to the point of accident, and he was with me at the time I crossed the track at the point of accident, and at the time the accident occurred. He was on my left-hand side, and he was on that side when we attempted to cross the track, tie was also on that side when we were at the electric light pole. I think Sato and I were almost abreast when we were making the crossing. He may have been an inch or two ahead of me, but I think we were abreast. He was between me and the locomotive, and we were walking almost abreast. When I got to the electric light pole I stopped a moment to look at both sides. I think Sato stopx>ed. I have a slight recollection that he did. At this point when I looked west along the track I saw the headlight of'the engine. The engine was a little beyond the water-tank. It was about three hundred feet from me west, — beyond the water tank. It was then that I proceeded to cross the track, thinking myself safe. I next observed this locomotive when I was just over the second rail of the upper track on the southerly track. I was just over the north rail of the southerly track when I saw the locomotive. The locomotive then, when I was in that position, was about opposite the water tank, or a little nearer to me; that is to say, between me and the water tank. It being in the darkness, I could not locate exactly the position it was in, but it appeared to me to. be about the water tank. When the locomotive was at that *387point, — the water tank,- — I could see the headlight plainly on the locomotive. The water tank referred to is about two hundred feet from the point where I met with the accident. When I was at this point, just over the north rail of the south track, I could hear the rumbling sound of the moving train. Q. In which direction was the train moving? A. Towards me. Q. Towards you? A. Yes, sir; in a northeasterly direction. (Witness continuing:) I think I traveled about thirty feet from the point where I was when I saw the locomotive at the tank until I reached (.he point of accident. I am not sure that the distance is thirty feet. I traveled from the north rail of the south track to the point of accident on the concrete sidewalk. I traveled in rather a brisk walk. Q. Did yoa know that the locomotive was coming? A. Yes, sir. Q. Is that the reason that you traveled so briskly? A. In the same speed that 1 continued to travel. Q. Can you explain to the jury how that locomotive caught you, coming a distance of two hundred and fortyiive feet, while you were traveling thirty feet at a brisk walk? Can - you give any explanation of it, Mr. Harada? A. No, sir; I may have boon mistaken about locating the engine, or how it happened. Q. After you crossed the north rail of the lower track and saw the locomotive at the tank, did yon look for the locomotive again? A. May I ask for your question? There is a contradiction between your question and my answer. I always call it the 'upper track,’ and you call it the ‘lower track.’ Is it the southerly track? Mr. McGowan: The southerly track. Mr. Schlesinger: Designate by upper and lower. He is more familiar with these terms. Mr. McGowan: No; designate by north and south track. Mr. McGowan: What did you do after you crossed the north rail of the south track? A. I kept on crossing. Q. Did you look for the locomotive after that? A. No, sir; I did not. Q. You knew it was coining, didn’t you? A. Yes, sir. Q. You heard the sound? A. Yes, sir. Q. You saw the light of the locomotive? A. Yes, sir. Q. Why did you not look? A. For this reason, Blr. Counselor: I knew that I had left the train at the Park station on the southerly track, so I thought it was not coming on the north track; and, secondly, I saw another train stationary at the Park station on the north track. That made me also think that this coming train was not on the north track, and as the boll did not ring,, or any -warning was given me, it made me think I was not. in danger. Q. You knew it was coming in that direction? A. Yes, sir. Q. And after you. crossed this north rail of the south track you never looked to see whether it -was coming or not? A. No, sir; for these reasons. Q. Did you pay any attention to any noise being made?- A. I heard a noise; yes. Q. Did you not know that the train was coming in your direction? A. I knew that train was coming' on the southerly track, which I had safely crossed. Q. You had never been there before? A. No, sir; but that is the way I thought it was. Q. Yon ‘thought’! You never had seen them operating on this track? A. No, sir; not at that point. Q. What did the company ever hold out to you to induce you to believe that they operated on that track? Anything? A. No, sir. Q. What made you ‘think,’ then? A. For these reasons: I knew I left that train at the Park station on the south track. (Witness continuing:) At the time I was making this crossing I am positive that I was not talking to my friend Sato. The house where the Japanese lived is something over sixty feet from where I met with the accident, and I was going to that house. Q. Are you quite sure that you paid no further attention to the train? A. No, sir; until a moment before I was struck. Q. So that from the timo yon left the north rail of the south track you relaxed your vigilance? A. I thought myself so safe, and walked at the same speed. Q. You relaxed your vigilance, did you not? A. Not necessarily. Q. After you crossed the north rail of the south track you did not look in the direction of the coming locomotive? A. No, sir; not until a inoment before I was struck. Q. Nor did you listen to determine whether or not the locomotive was coming in the direction where you were traveling? A. As I tes tilled before, the tiling that made me look in that direction was the sound of the train. Q. Did you look in that direction after that Lime? A. As I said, just a moment before I was struck. Q. But from the time that you crossed the north rail of the south track until the time that you wore struck, or immediately before it, did you look at the coming locomotive? A. *388No, sir. Q. Wiiat direction did you turn your head? A. To the place where I was going. Q. You went right ahead? A. Yes, sir. Q. From the time you crossed the north rail of the south track until you were struck by the locomotive, did you listen to determine whether or not the locomotive was coming in your direction? A. As I said, it was the noise. I heard the noise. The Court: He said he heard it. Mr. McGowan: You heard it coming? A. Yes, sir. Q. Why did you not hasten your speed and get out of the way? A. As I said before, this coming train I thought was on the south track, which I had safely crossed, and therefore thought myself safe. Q. Did you see the railroad track there? A. Yes, sir. Q. Was that any indication to your mind? A. Nothing more than those were for use by the trains. Q. Was it any indication of danger to you? A. Naturally; yes. Q. It indicated danger to you at that time? A. Yes. Q. About what time elapsed from the time that you saw the locomotive at the tank until you were struck? A, I cannot tell about that. I don’t know that it was more than a minute. I cannot tell what length of time the train was coming from the tank to where I was struck. I have no idea. Q. Was the locomotive moving when it was opposite the tank? A. As I conceived it; yes. Q. It was moving? A. Yes, sir; that is what I thought. Q. When you heard the puffing of the locomotive, what did.it indicate to you? A. A coming train. Q. It indicated that the train was approaching, did it not? A. Yes, sir. Q. When you saw the locomotive approaching the water tank, why did you not look again wh.en you went across the second track? A. Because I thought myself safe when I crossed that south track, on which I thought the train was coming. Q. Is that the only reason? A. Yes, sir. Q. You were examined as a witness on the former trial, and I now call your attention to page 56 of that testimony. You were then asked: ‘When you saw the locomotive approaching at the water tank, why did you not look again when you went across- the second track. A. I went briskly ahead. ‘ Q. Why did you not look again? A. I did not spend time to look.’ Did you so testify? A. I think I did; yes.”
On redirect examination Harada further testified:
“Q. Why did you attempt to cross after you had safely crossed the southerly or upper track? A. Because I never thought that the coming train was not on the north track. Therefore I thought myself safe, so I went on. Q. Were you familiar with the practice of the company in switching its 7:30 train from the upper to'the lower track? A. No, sir. Q. When you were crossing Everett street, did you take any measurements as you went along? A. I took nothing; no, sir. Q. You did not measure the distance between you and the locomotive? A. No, sir. Q. Nor did you count the number of switches in the crossing? A. No, sir. Q. Did you know that there were any switches in the crossing? A. No, sir; I did not. Q. You did not know that the company was using a public highway — the middle of a street crossing — for switching purposes, did you? A. No, sir.”
It is admitted by counsel for defendant in error that tbe witness Sato, who was with Harada at the time, corroborated him in all respects, and there is nothing in the evidence conflicting with his testimony as to what he saw, heard, and did at the time of the accident. It appears from the evidence, without conflict, that from the electric light pole at the southeast corner of Everett street and Railroad avenue to the north rail of the south track is 32 feet, and from that point to the sidewalk about 15 feet. Prom the testimony of the plaintiff himself it clearly appears that when he was at the electric pole at the southeast corner of the intersection of the two streets, he stopped, listened, and looked, and then saw the headlight of the locomotive at the water tank, about 245 feet away, and that he then started across the street, without looking either way or paying any further attention to the train, until he reached the north rail of the *389south track, at which time he saw that the train was approaching him; that he then saw the headlight, and heard the puffing of the locomotive and the rumbling sound made by the train, hut he did not accelerate his speed, nor again look in the direction of the approaching train. In other words, he relaxed ail vigilance and abandoned the usual and ordinary precautions exercised by any and every reasonable man under like circumstances. His explanation is that he thought the train was approaching on the south track, which he had already crossed. In that calculation he was mistaken. But surely the law cast upon him the duty of continuing his vigilance during the crossing of both tracks. His failure to do so was not only the grossest sort of carelessness, but was almost madness. This case presents a far stronger one of contributory negligence on the part of the injured party than that of Railroad Co. v. Freeman, 174 U. S. 379, 19 Sup. Ct. 763, 43 L. Ed. 1014, in which the supreme court held that the plaintiff could not recover, because of his contributory negligence, notwithstanding negligence on the part of the defendant. In tha,t case one Thomas A. Freeman, whose eyesight and hearing appeared to be perfectly good, in traveling a highway undertook to drive across the railroad track in a light wagon drawn by two horses. The evidence, as stated by the court, was practically uncontradicted that for a distance of 40 feet from the railway track he could have seen the train approaching at a distance of about 300 feet. The train was a freight train going at a speed not exceeding 20 miles an hour. The court said: •
“Judging- from the common experience of men, there can be but one plausible solution of the problem how the collision occurred. He did not look, or, if he looked, he did not heed the warning,' and took the chance of crossing the track before the train could reach him. In either case he was' clearly guilty of contributory negligence.”
In that case, as in this, the evidence was conflicting in respect to any warning of the approach of the train having been given by those in charge of it. But here, assuming, as we have done, that the company did fail to give any warning of the approach of the train that did the injury, the party injured had actual notice of its approach in ample time to have kept out or have gotten out of its way; for he expressly states in his testimony that he saw the headlight and saw and heard the train approaching him, hut that he thought it was on the south instead of the north track. ISio warning that the railroad company could have given would have been any more notice to iiim than be already had by means of bis eyes and ears, according to his own statement. In the case of Railway Co. v. Ives, 144 U. S. 408, 12 Sup. Ct. 679, 36 L. Ed. 485, so much relied upon by counsel for the defendant in error, the facts are given by the court as follows:
“Elijah Smith, plaintiff’s intestate, at the time of his death in May, 1884, was about seventy-live years of age, and had been residing on a farm, a few miles out of the city of Detroit, for several years, being engaged in grape culture. It was his custom to make ‘one or more trips to the city every day during that period. In going to the city he traveled eastwardly on a much-traveled road, known as the ‘Holden Road,’ which, continued into the city, becomes an important and well-known street, -running east and west. Within the limits of the city the street was crossed obliquely at a grade by the defendant’s road and two other parallel roads coming up from *390the southwest, which roads, in the language of the defendant’s engineer, curve ‘away from a person coming down the Holden road.’ At the crossing the Holden road is sixty-five and one-half feet wide. The defendant’s right of way is forty feet wide, and the right of way of all the parallel railways at that place is one hundred and sixty feet wide. For a considerable distance — at least three hundred feet — along the right side of the road going into the city there were obstructions to a view of the railroad, consisting of a house known as the ‘McLaughlin House,’ a barn and its attendant outbuildings, an orchard in full bloom,' and, about seventy-six feet from the defendant’s track, another house, known as the ‘Lawrence House.’ Then there were some scrub bushes, or, as described by one witness, some stunted locust trees and a willow, a short distance from the line of the right of way. So that it seems, from all the evidence introduced on this point, it was not until a traveler was within fifteen or twenty feet of the track, and then going up the grade, that he could get an unobstructed view of the track to the right. One witness testified that, if He was in a buggy, his horse would be within eight feet of the track before he could get a good view of it in both directions. On the morning of the fatal accident, Mr. Smith and his wife were driving down. the Holden road into Detroit, in a buggy with the top raised, and with the side curtains either raised or removed. Opposite the Lawrence house they stopped several minutes, presumably to listen for any trains that might be passing, and while there a train on one of the other roads passed by, going out of the city. Soon after it had crossed the road, and while the noise caused by it was still quite distinct, they drove on towards their destination. Just as they had reached the defendant’s track, and while apparently watching the train that had passed, they were struck by one of the defendant’s trains coming from the right at the rate of at least twenty — some of the witnesses say forty — miles an hour, and were thrown into the air, carried some distance, and instantly killed. This train was a transfer train between two junctions, and was not running on any schedule time. The plaintiff’s witnesses agree, substantially, in saying that the whistle was not blown for this crossing, nor was the bell rung, and that no signal whatever of the approach of the train was given until it was about to strike the buggy in which Mr. Smith and his wife were riding. The train ran on some four hundred feet or more after striking Mr. Smith before it could be stopped.”
Railway Co. v. Ives is one of the many cases referred to by the supreme court in Railroad Co. v. Freeman, supra, as being readily distinguishable from that case, and, I may add, with still more reason, from the present one, “either by reason of the proximity of obstructions interfering with the view of approaching trains, confusion caused by trains approaching simultaneously from opposite directions, or other peculiar circumstances tending to mislead the injured party as to the existence of danger in crossing the track.” In my opinion, the judgment should be reversed, and the cause remanded to the court below for a new trial.